Citation Nr: 1520063	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for compression fracture at T6-T8 and degenerative disc disease (DDD) of the thoracolumbar spine.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to December 1992.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2011 statement, the Veteran raised a claim for entitlement to service connection for a neck disability, due to his service-connected compression fracture at T6-T8 and DDD of the thoracolumbar spine.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran has submitted additional evidence directly to the Board.  In April 2014, he also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the electronic VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the severity of his thoracolumbar spine disability is not sufficiently addressed by the most recent VA examination in December 2009.  See Veteran's VA Form 9 dated August 2010.  Review of that report reflects that the December 2009 VA examiner did not address the Veteran's reported incapacitating episodes or whether the radiating pain from his mid back to his neck are related to the Veteran's thoracolumbar spine disability.  Furthermore, the evidence suggests that the Veteran's thoracolumbar spine may have worsened since his last VA examination, which was nearly five years ago.  See July 2010 statement of Dr. C.S.N.; see also August 2010 VA Form 9.  Thus, a remand is necessary to afford him a new VA examination to determine the current severity of his thoracolumbar spine disability.  See VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Updated VA treatment records should also be secured, as well as complete records of treatment from The Back Center in Melbourne.  See July 2010 statement of Dr. C.S.N. (noting treatment of the Veteran for "a number of years now.")

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain complete records of treatment from The Back Center in Melbourne (see July 2010 statement of Dr. C.S.N.), as well as any outstanding records of treatment for the Veteran's thoracolumbar spine disability.   

2.  Obtain VA outpatient records dated since November 2010. 

3.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected thoracolumbar compression fracture with DDD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected thoracolumbar compression fracture with DDD, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's thoracolumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's thoracolumbar spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected thoracolumbar compression fracture with DDD.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)  To this end, the VA examiner should address the Veteran's assertions that he experiences incapacitating episodes on a daily basis, due to his thoracolumbar spine disability and medication prescribed to treat his back pain.

(d)  Identify any evidence of neurological manifestations due to the service-connected thoracolumbar compression fracture with DDD, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.  The examiner should address the Veteran's assertions that he experiences radiating pain from his mid back to his neck.  

(e)  Address the impact of the service-connected thoracolumbar compression fracture with DDD upon the Veteran's industrial activities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



